--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF A CONVERTIBLE NOTE (THE
“NOTE”) IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).
 
THE NOTE TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES HAS NOT BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE NOTE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
FORM OF SUBSCRIPTION AGREEMENT
(Offshore Subscribers)
 
TO:          Basta Holdings Corp. (the “Company”), a Nevada company with offices
at 1111 Kane Concourse, Suite 518, Bay Harbor Islands, FL 33154
 
Purchase of Convertible Note
 

1. Subscription

 
1.1          On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, _____ (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase convertible notes (the “Note”)
from the Company for an aggregate purchase price of $500,000 (the “Subscription
Proceeds”), substantially in the form attached to this Subscription Agreement as
Exhibit “A” (the subscription and agreement to purchase being the
“Subscription”).
 
1.2          On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the Company hereby irrevocably agrees
to sell the Note to the Subscriber.
 
1.3          Subject to the terms hereof, the Subscription will be effective
upon its acceptance by the Company.
 
1.4          Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.
 

2. Payment

 
2.1          The Subscription Proceeds pertaining to the purchase of the Note
shall be paid on or before the Closing Date (as defined in Section 4.1, below)
by cheque or wire transfer to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 

3. Documents Required from Subscriber

 
3.1          The Subscriber must:
 

  (a) complete, sign and return to the Company an executed copy of this
Subscription Agreement prior to the Closing Date; and,

 

  (b) complete, sign and return to the Company as soon as possible, on request
by the Company, any documents, questionnaires, notices and undertakings as may
be required by regulatory authorities and applicable law (collectively the
“Transaction Documents.”)

 

4. Closing

 
4.1          There shall be no formal closing ceremony with respect to the
transactions contemplated by this Agreement. Instead, the parties shall execute
and exchange the Transaction Documents by facsimile and email and the closing of
the transactions contemplated by this Agreement shall be deemed to have occurred
(the “Closing”) on the date (the “Closing Date”) that the Company receives the
Subscription Proceeds in full. There may be multiple Closings
 

5. Acknowledgements of Subscriber

 

5.1 The Subscriber acknowledges and agrees that:

 

  (a) Neither the Note nor the shares of common stock (“Shares”) that may be
issued upon a conversion of the Note (the Note and the Shares may be hereinafter
referred to collectively as the “Securities”) have been or will be registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, none of them may be
offered or sold in the United States or, directly or indirectly, to a U.S.
Person, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case in accordance with applicable state securities laws;

 

  (b) The Company has not undertaken to, and will have no obligation to,
register the Securities, or any of them, under the 1933 Act;

 

  (c) It has received and carefully read this Subscription Agreement;

 

  (d) the decision to execute this Subscription Agreement and acquire the Note
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

 

  (e) there are risks associated with an investment in the Company including, by
way of example and not in limitation, the specific risks identified in the
Company’s most recent periodic reports filed with the SEC and available for
viewing at the SEC’s website at www.SEC.gov;

 

  (f) It and its advisor(s) have had a reasonable opportunity to ask questions
of and receive answers from the Company in connection with the sale of the Note
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

  (g) all information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

 

  (h) the Company is entitled to rely on the representations and warranties of
the Subscriber contained in this Subscription Agreement and the Subscriber will
hold the Company harmless from any loss or damage it may suffer as a result of
the Subscriber’s failure to correctly complete this Subscription Agreement;

 

  (i) the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

  (i) any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Securities hereunder, and

 

  (ii) applicable resale restrictions;

 

  (j) none of the Securities are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Subscriber
that any of the Securities will become listed on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the Shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);

 

  (k) none of the Securities may be offered or sold by the Subscriber to a U.S.
Person (as defined in Section 6.2, below, or for the account or benefit of a
U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 

  (l) the Subscriber is not acquiring the Note as a result of, and will not
itself engage in, any “directed selling efforts” (as that term is defined in
Regulation S under the 1933 Act) in the United States in respect of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements;

 

  (m) the Company will refuse to register any transfer of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 

  (n) neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

  (o) no documents in connection with the sale of the Note hereunder have been
reviewed by the SEC or any state securities administrators;

 

  (p) there is no government or other insurance covering any of the Securities;

 

  (q) the issuance and sale of the Securities to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

  (r) the Subscriber is purchasing the Securities pursuant to an exemption from
the registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:

 

  (i) is restricted from using most of the civil remedies available under
securities legislation,

 

  (ii) may not receive information that would otherwise be required to be
provided under securities legislation, and

 

  (iii) the Company is relieved from certain obligations that would otherwise
apply under securities legislation; and

 

  (s) the statutory and regulatory basis for the exemption from U.S.
registration requirements claimed for the offer of the Note, although in
technical compliance with Regulation S, would not be available if the offering
is part of a plan or scheme to evade the registration provisions of the 1933 Act
or any applicable state securities laws; .

 

6. Representations, Warranties and Covenants of the Subscriber

 
6.1          The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing), and acknowledges that the Company is relying thereon, that:
 

  (a) the Subscriber is not a U.S. Person as that term is defined in Regulation
S;

 

  (b) the Subscriber is not acquiring the Note for the account or benefit of,
directly or indirectly, any U.S. Person as that term is defined in Regulation S;

 

  (c) the Subscriber is resident in the jurisdiction set out under the heading
“Name and Address of Subscriber” on the signature page of this Subscription
Agreement and the sale of the Securities to the Subscriber as contemplated in
this Subscription Agreement complies with or is exempt from the applicable
securities legislation of the jurisdiction of residence of the Subscriber;

 

  (d) the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

  (e) if the Subscriber is a corporation or other entity, the entering into of
this Subscription Agreement and the transactions contemplated hereby do not and
will not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 

  (f) the Subscriber has duly executed and delivered this Subscription Agreement
and upon acceptance thereof by the Company it will constitutes a valid and
binding agreement of the Subscriber enforceable against the Subscriber in
accordance with its terms;

 

  (g) the Subscriber is acquiring the Securities as principal for its own
account for investment purposes only and not for the account of any other person
and not for distribution, assignment or resale to others, and no other person
has a direct or indirect beneficial interest in such Securities, and it has not
subdivided its interest in the Securities with any other person;

 
 
- 4 -

--------------------------------------------------------------------------------

 
 

  (h) the Subscriber is outside the United States when receiving and executing
this Subscription Agreement and is acquiring the Note as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

 

  (i) the Subscriber is aware that an investment in the Company is speculative
and involves certain risks, including the possible loss of the entire investment
and it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-K, 10-Q, 8-K and any other
filings filed with the SEC;

 

  (j) the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 

  (k) the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time;

 

  (l) the Subscriber understands and agrees that the Company and others will
rely upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Subscription Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Subscriber shall promptly notify the Company;

 

  (m) the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto;

 

  (n) the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 

  (o) the Subscriber is not an underwriter of, or dealer in, the Company’s
Shares, nor is the Subscriber participating, pursuant to a contractual agreement
or otherwise, in the distribution of any of the Shares;

 

  (p) the Subscriber is not an underwriter of, or dealer in, the Company’s
Shares, nor is the Subscriber participating, pursuant to a contractual agreement
or otherwise, in the distribution of any of the Securities;

 

  (q) the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of restricted period after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;

 

  (r) the Subscriber agrees not to engage in any hedging transactions involving
any of the Securities unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state securities laws;

 

  (s) the Subscriber (i) is able to fend for itself in the Subscription; (ii)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment in the Securities
and the Company; and (iii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

 
 
- 5 -

--------------------------------------------------------------------------------

 
 

  (t) the Subscriber will indemnify the Company against, and will hold the
Company and, where applicable, its respective directors, officers, employees,
agents, advisors and shareholders harmless from, any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any claim, lawsuit, administrative proceeding or
investigation whether commenced or threatened) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 

  (u) the Subscriber is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

  (v) no person has made to the Subscriber any written or oral representations:

 

  (i) that any person will resell or repurchase any of the Securities,

 

  (ii) that any person will refund the purchase price of any of the Securities,

 

  (iii) as to the future price or value of any of the Securities, or

 

  (iv) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Company on any stock exchange
or automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

 
6.2          In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S.
 

7. Acknowledgement and Waiver

 
7.1          The Subscriber has acknowledged that the decision to purchase the
Securities was solely made on the basis of information available to the
Subscriber on the EDGAR database maintained by the SEC at www.sec.gov. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Securities.
 

8. Legending of Subject Securities

 
8.1          The Subscriber hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Securities will bear a legend in substantially the following form:
 

    “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

    ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS
DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. “UNITED
STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

 
8.2          The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.
 

9. Costs

 
9.1          The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Note or to
the conversion of the Note or the Conversion Shares shall be borne by the
Subscriber.
 

10. Governing Law

 
10.1        This Subscription Agreement is governed by the laws of the State of
Nevada and the federal laws applicable thereto. The Subscriber, in its personal
or corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably attorns to the jurisdiction of the courts of
the State of Nevada.
 

11. Survival

 
11.1         This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Note by the Subscriber
pursuant hereto.
 

12. Assignment

 
12.1         This Subscription Agreement is assignable.
 

13. Severability

 
13.1         The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.
 

14. Entire Agreement

 
14.1         Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else. This
subscription may only be amended by instrument in writing signed by the parties
hereto.
 

15. Notices

 
15.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the address on the signature page of this Subscription Agreement and notices
to the Company shall be directed to it at Basta Holdings Corp., 1111 Kane
Concourse, Suite 518, Bay Harbor Islands, FL 33154, Attention: President.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 

16. Counterparts and Electronic Means

 
16.1         This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.
 

17. Registration Instructions

 
17.1         The Subscriber hereby directs the Company to cause any Note issued
pursuant to this Subscription Agreement to be registered on the books of the
Company as directed on the signature page of this Agreement.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 

  Name of Subscriber – Please type or print)       /s/               (Address of
Subscriber)           (City, State or Province, Postal Code of Subscriber)      
    (Country of Subscriber)           (Fax and/or E-mail Address of Subscriber)

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Note is hereby
accepted by Basta Holdings Corp.
 
DATED at Miami, Florida, the 21st day of August, 2014.
 

BASTA HOLDINGS CORP.         Per:       Jacob Gitman, President  

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Form of Convertible Note
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THIS SECURITY
AND THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
Dated: August ___, 2014
 
          U.S. 500,000
 
CONVERTIBLE NOTE
 
FOR VALUE RECEIVED, BASTA HOLDINGS CORP. (the “Company”) promises to pay to
____, of _____, or his registered assigns (the “Holder”), the principal sum of
Five Hundred Thousand Dollars ($500,000) in lawful currency of the United States
(the “Principal Amount”) on August __, 2015, or such earlier date as the Note
may be permitted to be repaid as provided hereunder (the “Maturity Date”), with
6% annual interest, to the Holder on the earlier of (i) the Conversion Date (as
hereafter defined) and (ii) the Maturity Date (except that, if any such date is
not a Business Day, then such payment shall be due on the next succeeding
Business Day) in cash. The Company may prepay any portion of the Principal
Amount without the prior written consent of the Holder.
 
This Note is subject to the following additional provisions:
 

1. Other Agreements.

 
1.1          This Note has been issued pursuant to a subscription agreement
between the Company and the Holder dated August ___, 2014 (the “Subscription
Agreement”) pursuant to which the Holder purchased this Note, and this Note is
subject in all respects to the terms of the Subscription Agreement and
incorporates the terms of the Subscription Agreement to the extent that they do
not conflict with the terms of this Note. This Note may be transferred or
assigned.
 

2. Events of Default.

 
2.1          “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
 
1

--------------------------------------------------------------------------------

 
 

  (a) any default in the payment of the Principal Amount of this Note, free of
any claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

 

  (b) the Company shall fail to observe or perform any other covenant or
agreement contained in this Note or the Subscription Agreement which failure is
not cured, if possible to cure, within 30 calendar days after notice of such
default is sent by the Holder to the Company; or

 

  (c) the Company or any of its subsidiaries (each a “Subsidiary”) shall
commence, or there shall be commenced against the Company or any Subsidiary a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Company or any Subsidiary commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.

 
2.2          If any Event of Default occurs, the full Principal Amount, together
with interest and other amounts owing in respect thereof to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash. Upon payment of the full Principal Amount, together with interest and
other amounts owing in respect thereof, in accordance herewith, this Note shall
promptly be surrendered to or as directed by the Company. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 

3. Conversion.

 
3.1          At any time after the Financing Date until this Note is no longer
outstanding, this Note may be converted into Conversion Shares at any time and
from time-to-time, in whole or in part, at the option of the Holder. The Holder
shall effect conversions by delivering to the Company the form of Notice of
Conversion attached hereto as Annex A (a “Notice of Conversion”), specifying
therein the amount of principal to be converted and the date on which such
conversion is to be effected (a “Conversion Date”); provided that the date upon
which any such conversion may be effected may not be less than 5 calendar days
following the date of delivery of the Notice of Conversion. If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that is 5 calendar days after such Notice of Conversion is delivered to the
Company. To effect conversions hereunder, the Holder shall not be required to
physically surrender the Note to the Company unless the entire principal amount
of this Note has been so converted. Conversions hereunder shall have the effect
of lowering the outstanding principal amount of this Note in an amount equal to
the applicable conversion. The Holder and the Company shall maintain records
showing the principal amount converted and the date of such conversions. The
Company shall deliver any objection to any Notice of Conversion within 10
business days of receipt of such notice. The Holder, by acceptance of this Note,
acknowledges and agrees that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2          Not later than five Trading Days after any Conversion Date, the
Company will deliver to the Holder a certificate or certificates representing
the Conversion Shares (bearing such legends as may be required by applicable law
and those required by the Subscription Agreement) representing the number of
Conversion Shares being acquired upon the conversion of Note.
 
3.3          The conversion price (the “Conversion Price”) in effect on any
Conversion Date shall be shall mean $6.70.
 
3.4          At any time after the Financing Date until this Note is no longer
outstanding, this Note may be converted into Conversion Shares at any time and
from time-to-time, in whole or in part, at the option of the Company. The
Company shall effect conversions by delivering to the Holder written notice of
conversion specifying therein the amount of principal to be converted and the
date on which such conversion is to be effected (a “Conversion Date”);
 
3.5          The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock such number
of shares as is necessary in order to ensure that a sufficient number are
available for the purpose of issuance of Conversion Shares upon conversion of
this Note, free from pre-emptive rights or any other actual contingent purchase
rights of Persons other than the Holder. The Company covenants that all
Conversion Shares shall, upon issue, be duly and validly authorized, issued and
fully paid and non-assessable.
 
3.6          Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of any Conversion Shares, and
the number of Conversion Shares shall be rounded up or down to the nearest whole
number.
 
3.7          If the Company, at any time while this Note is outstanding: (A)
pays a stock dividend or otherwise makes a distribution or distributions in
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 

4. Repayment

 
4.1          Repayment of this Note, including all interest, shall be due on the
Maturity Date, unless earlier converted into common shares.
 

5. Interest

 
5.1          Interest on the Principal Amount shall be calculated at 6%, per
annum, and be payable on May 15th of each year that the Note remains
outstanding.
 
 
3

--------------------------------------------------------------------------------

 
 

6. Notices

 
6.1          Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth above, or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the address of the Holder to
which this Note was delivered. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (Eastern
Standard Time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Eastern Standard Time) on any
date and earlier than 11:59 p.m. (Eastern Standard Time) on such date, (iii) the
second business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.
 

7. Definitions.

 
7.1          For the purposes hereof, in addition to the terms defined elsewhere
in this Note: (i) capitalized terms not otherwise defined herein have the
meanings given to such terms in the Subscription Agreement, and (ii) the
following terms shall have the following meanings:
 

  (a) “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of Florida are authorized or required by law or other
government action to close.

 

  (b) “Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

  (c) “Conversion Date” has the meaning set forth in Section 3.5 hereof.

 

  (d) “Conversion Price” has the meaning set forth in Section 3.4 hereof.

 

  (e) “Conversion Share” means shares of the Company’s Common Stock into which
principal and Interest due pursuant to this Note may be converted.

 

  (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (g) “Financing Date” means the date on which the Principal Amount is delivered
to the Company by the Investor.

 

  (h) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

  (i) “Trading Day” means a day on which the shares of Common Stock are traded
on a trading market on which the shares of Common Stock are then listed or
quoted, provided, that in the event that the shares of Common Stock are not
listed or quoted, then Trading Day shall mean a Business Day.

 

8. Replacement of Note if lost or destroyed.

 
If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.
 
 
4

--------------------------------------------------------------------------------

 
 

9. Governing law.

 
All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Florida, without regard to the
principles of conflicts of law thereof.
 

10. Waivers

 
Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.
 

11. Usury

 
If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.
 

12. Next business day

 
Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.
 
IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.
 

  BASTA HOLDINGS CORP.         By:       Jacob Gitman, President
title:    President

 
 
5

--------------------------------------------------------------------------------

 
 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the Convertible Note of
Basta Holdings Corp., a Nevada corporation (the “Company”), due on __________,
into shares of the Company’s common stock (each a “Share”) as of the date
written below. The undersigned will pay all transfer taxes, intangible or other
taxes payable with respect hereto and is delivering herewith such certificates
and opinions as reasonably requested by the Company in accordance therewith. No
fee will be charged to the holder for any conversion.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.
 
Conversion calculations:
 
Date to Effect Conversion:
 
Principal Amount of Note to be Converted:
 
Accrued Interest to be Converted:
 
Number of Shares to be issued:
 
Signature:
  
 
Name:
  
 
Address:
 

--------------------------------------------------------------------------------